Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.
Information Disclosure Statement
	The Information Disclosure Statements (IDS) filed on 22 October 2021, consisting of 3 sheet(s) is/are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner has reviewed the references cited on the IDS filed 22 October 2021.  The examiner did not discover any references that could be used to reject the instant claims.
The examiner requested a sequence search from the Scientific and Technical Information Center (STIC) of the USPTO for SEQ ID NO: 6-8 and 13-18.  SEQ ID NOs .  
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6, 9, 11, 13, 19, 22, 25, 32, 38, 40, 41, 49, 55, 57, 60, 61, 67, 68, 71, 74, 76, 77, 83 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633